Citation Nr: 1825186	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-43 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for status post venous conduit harvesting for coronary artery bypass grafting, left leg.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for vein occlusion with recurrent vitreous hemorrhage and elevated intraocular pressure, right eye.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the right leg.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for ischemic heart disease.

6.  Entitlement to service connection for PTSD.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

9.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

10.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for vein occlusion with recurrent vitreous hemorrhage and elevated intraocular pressure, right eye.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A transcript of that proceeding is of record.

As will be discussed below, the Board is reopening the Veteran's claim for service connection for PTSD.  The Board has broadened the de novo claim consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009), to include all acquired psychiatric disorders.  The Board has also bifurcated the issue to separate PTSD from the other diagnosed psychiatric disorders, given the different dispositions reached below.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).

The issues of service connection for bilateral peripheral neuropathy of the lower extremities and an acquired psychiatric disorder and the reopened claim for compensation under 38 U.S.C. § 1151 for a right eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the application to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for status post venous conduit harvesting for coronary artery bypass grafting, left leg.

2.  In a May 2007 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II, and peripheral neuropathy of the right leg, and entitlement to compensation under 38 U.S.C. § 1151 for a right eye disability and also denied the Veteran's application to reopen his previously denied claim for service connection for PTSD.

3.  The evidence received more than one year since the May 2007 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus, peripheral neuropathy of the right leg, and PTSD, as well as the claim for compensation under 38 U.S.C. § 1151 for a right eye disability.

4.  The evidence is at least evenly balanced as to whether the Veteran was exposed to herbicide agents in service.

5.  The Veteran has a current diagnosis of diabetes mellitus, type II.

6.  The Veteran has a current diagnosis of coronary artery disease.

7.  The evidence is in at least relative equipoise as to whether the Veteran has PTSD that is related to fear of hostile military activity, as confirmed by a VA psychiatrist.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the application to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for status post venous conduit harvesting for coronary artery bypass grafting, left leg, by the Veteran are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The RO's May 2007 rating decision is final.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for PTSD, right leg neuropathy and diabetes mellitus, as well the claim for compensation under 38 U.S.C. § 1151 for a right eye disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  With reasonable doubt resolved in favor of the Veteran, diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

5.  With reasonable doubt resolved in favor of the Veteran, coronary artery disease is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C. §§ 105, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id. 

In the present case, at the October 2017 Board hearing, the Veteran withdrew from appeal the application to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for status post venous conduit harvesting for coronary artery bypass grafting, left leg.  See Board Hearing Transcript (Tr.) at 2.
As the Veteran has withdrawn the appeal as to that issue, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review that issue on appeal, and it is dismissed.

II.  Applications to Reopen

By way of background, service connection for PTSD was denied in an October 1982 rating decision.  The Veteran did not appeal this decision and no new and material evidence was received within a year of that decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In April 2006, the Veteran filed an application to reopen the claim for service connection for PTSD, along with claims for service connection for diabetes mellitus and peripheral neuropathy of the right leg and a claim for compensation under 38 U.S.C. § 1151 for a right eye disability.

In May 2007, the RO denied the application to reopen the claim for service connection for PTSD and denied service connection for diabetes mellitus and peripheral neuropathy of the right leg.  The claim for compensation under 38 U.S.C. § 1151 for a right eye disability was also denied.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond, 659 F.3d at 1367-68.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In the May 2007 rating decision, the application to reopen the claim for service connection for PTSD was denied as there was no evidence that the Veteran had been diagnosed with PTSD.  Service connection for diabetes mellitus was denied as there was no evidence that the Veteran had been diagnosed with diabetes mellitus.   Service connection for right leg neuropathy was denied as there was no evidence showing that the disability was secondary to a low back disability or otherwise related to service.  Finally, compensation under 38 U.S.C. § 1151 was denied as there was no evidence that a right eye disability was caused by a VA treatment.

VA treatment records show diagnoses of diabetes mellitus and PTSD, as will be discussed below.  Further, the Veteran testified that he has diabetic neuropathy of the lower extremities-indicating that the Veteran has lower extremity neuropathy related to diabetes mellitus, which, as discussed in greater detail below, is being service-connected.  Finally, the Veteran testified at the Board hearing that his doctor told him that his eye drooping and other problems associated with the right eye were due to VA medical care.  See Board Hearing Tr. at 12.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the May 2007 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection and for compensation under 38 U.S.C. § 1151.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in May 2007, the evidence is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the reopening of the claims is warranted.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).


A.  Diabetes and Ischemic Heart Disease

VA laws and regulations provide that if a veteran was exposed to an herbicide agent during service, certain listed diseases, including IHD (and coronary artery disease) and diabetes mellitus, type II, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e). A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted the applicable regulation to mean that the presumption of service connection applies to those service members who physically set foot in Vietnam.  See Haas v. Peake, 544 F.3d 1306, 1308 (Fed. Cir. 2008).

In October 2017, the Veteran testified as to his exposures to herbicides while on active duty.  The Veteran testified that he served aboard the U.S.S. Midway, an aircraft carrier.  See Board Hearing Tr. at 4.  He stated that he did not ever set foot in Vietnam.  See id.  However, he testified that as part of his duties aboard the Midway, he was responsible for refueling and repairing aircrafts, some of which carried herbicides like Agent Orange.  See id at 4-5.  He testified that he was told by superiors that the aircrafts carried Agent Orange.  See id at 5.  The Veteran also testified that he touched all different types of equipment on the aircrafts that carried herbicides and was in close proximity to those aircrafts.  See id at 11.

The Veteran does not contend that he ever set foot in Vietnam or that he was aboard a vessel that traveled on inland waters.  However, the fact that the presumption of exposure to herbicide agents does not apply, is not fatal to the Veteran's claim.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In this instance, the Board finds that the Veteran is competent to attest to the fact that he was in close contact with aircrafts that sprayed Agent Orange in Vietnam.  To that end, the Veteran testified that he was told by a superior that aircrafts on which he worked while aboard the Midway carried Agent Orange.  The Veteran is competent to report such and the Board finds no reason to challenge his credibility.

Further, the Veteran's accounts of being in close contact with aircrafts that carried and sprayed Agent Orange are consistent with his duties during service.  The Veteran's Form DD-214 notes that the Veteran's military occupational specialty (MOS) was aviation boatswain's mate.  The Board concludes that the Veteran's testimony is consistent with his duties as an aviation boatswain's mate.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  To that end, the Veteran's duties aboard the Midway would put him in close proximity to aircrafts that would potentially carry herbicide agents like Agent Orange.  Given that the Veteran has competently and credibly testified that he was told the aircrafts which he worked on were carrying Agent Orange, the Board finds that the Veteran was exposed to herbicide agents on a "facts found" basis, despite the fact that the Veteran did not set foot in Vietnam or travel on inland waters.

The record reflects diagnoses of diabetes mellitus, type II, and coronary artery disease.  See January 2014 VA Treatment Record (assessing diabetes mellitus); June 2014 VA Treatment Record (assessing coronary artery disease).

Thus, the evidence is in at least relative equipoise as to whether the Veteran was exposed to herbicides.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for diabetes mellitus, type II, and coronary artery disease are warranted under 38 C.F.R. § 3.309(e).  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  PTSD

Service connection for PTSD specifically requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-V (where, as here, certification was after August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  An example of such an event or circumstance is incoming rocket fire.

The Veteran was afforded a VA examination in March 2014.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-V.  A September 2013 VA treatment record, however, contains an Axis 1 diagnosis of PTSD.  The Board notes that VA clinician that diagnosed PTSD in September 2013 is a practicing psychiatrist.  See Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran has met the current disability requirement with regard to the claim for service connection for PTSD.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Regarding a stressor, the Veteran has reported that while aboard the Midway, smaller vessels would surround the Midway and fire at the Midway.  See Board Hearing Tr. at 26.  The Veteran reported fearing for his life and constantly thinking about those incidents.  See id.  

An October 2012 VA treatment record from another VA psychiatrist notes that the Veteran has chronic symptoms of PTSD, to include nightmares, avoidant behaviors, and intrusive thoughts.  The psychiatrist explained that those PTSD symptoms are related to his recollections of his military experiences during the Vietnam era.

The Board notes that the October 2012 psychiatrist did not offer an explicit opinion as to the etiology of the Veteran's PTSD, but it is readily apparent that the psychiatrist linked the Veteran's PTSD with his experiences during service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106(2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). There is no etiological opinion counter to that of October 2012 VA psychiatrist.

The Veteran's claimed stressor relates to fear of hostile military activity as it relates to the Midway coming under attack by smaller vessels.  Further, a VA psychiatrist diagnosed PTSD and related the PTSD to the Veteran's military service, including the incidents of coming under attack by smaller vessels.   See 38 C.F.R. § 3.304(f)(3).  

Given the above, the evidence is in at least equipoise as to whether the Veteran has PTSD that is related to fear of hostile military activity, as found by a VA psychiatrist.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The application to reopen a claim for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for status post venous conduit harvesting for coronary artery bypass grafting, left leg, is dismissed.

The application to reopen the claim for service connection for diabetes mellitus, type II, is granted.

The application to reopen the claim for service connection for peripheral neuropathy of the right leg is granted.
The application to reopen the claim for service connection for PTSD is granted.

The application to reopen the claim for service connection for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a right eye disability is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for coronary artery disease is granted.

Service connection for PTSD is granted.


REMAND

Initially, the Board notes that VA treatment records dated through September 2014 are of record.  It appears that the Veteran has continued to receive VA treatment.   Given that it appears that there are outstanding VA treatment records, efforts to obtain those records should be made on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Regarding an acquired psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in March 2014, where he was diagnosed with unspecified anxiety disorder.  The examiner stated that the diagnosis was not related to the claimed stressor and the Veteran had longstanding problems with anxiety and depression prior to military service.

While the Veteran reported problems with depression and excessive worry at entrance, he was not diagnosed with anxiety disorder at that time.  See August 1964 Report of Medical History.  Thus, he is presumed sound at entrance with respect to an anxiety disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Id at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The evidence here raises the possibility that the Veteran's anxiety disorder may have preexisted service.  Given that the presumption of soundness applies, it must be shown by clear and unmistakable evidence that such preexisted service.  As the examiner did not use that standard, an addendum opinion addressing such is necessary.

Regarding peripheral neuropathy of the lower extremities, the Veteran testified that he has been diagnosed with diabetic neuropathy, indicating that his neuropathy is secondary to his now service-connected diabetes mellitus.  See Board Hearing Tr. at 3.  However, treatment records note that neuropathy is idiopathic, indicating that the cause of neuropathy is unknown.  To date the Veteran has not been afforded a VA examination.  The Board concludes that one is necessary to resolve the medical question as to whether neuropathy of the lower extremities is secondary to diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, regarding the claim under 38 U.S.C. § 1151, the Veteran asserts that he underwent a surgery in 2005 and was on blood thinners at the time.  See Board Hearing Tr. at 11.  He claims that because his blood thinners were not discontinued prior to the surgery, he developed several eye problems.  See id.

VA sought a medical opinion, which was rendered in January 2007.  The clinician concluded that any vision loss was related to the underlying disease process but not the use of blood thinners at that time.

The Veteran now, however, asserts that he experiences an eye droop.  See Board Hearing Tr. at 16.  Given that the January 2007 opinion discussed whether vision loss was related to treatment received in 2005 and the Veteran now asserts that he experiences an eye droop related to that treatment (and, as discussed above, his physician agrees with that assessment), a contemporaneous VA examination detailing the etiology of the Veteran's right eye problems is necessary.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since September 2014, if any.

2.  Request an opinion as to the etiology of the Veteran's diagnosed unspecified anxiety disorder from an appropriate VA clinician, i.e., a psychiatrist or psychologist.

The Veteran's VA claims folder should be made available to the clinician for review in conjunction with the examination.

The examiner should address the following, for each diagnosed unspecified anxiety disorder disability:

a.  Did any unspecified anxiety disorder clearly and unmistakably preexist the Veteran's period of active service?

b.  If so, was it clearly and unmistakably NOT aggravated by his period of active service?

c.  If the answer to the above questions is negative, is it at least as likely as not (50 percent or greater probability) that unspecified anxiety disorder is etiologically related to a period of active service?

The clinician must provide a complete rationale for any opinion set forth.  In addressing this matter the clinician should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

3.  Schedule the Veteran for a VA examination to determine the etiology of any peripheral neuropathy of the lower extremities.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed peripheral neuropathy disability is either (1) caused by or (2) aggravated by the Veteran's service-connected diabetes mellitus, type II.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  Schedule the Veteran for a VA examination with an appropriate VA physician to obtain an opinion regarding the Veteran's 38 U.S.C. § 1151 claim concerning his claimed right eye disability.  The Veteran's VA claims folder should be made available to the physician for review in conjunction with the examination.

The physician should address the following:

a.  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a current disability, i.e., at any time since approximately December 23, 2010, to include claimed eye droop, that was caused by the 2005 laser treatment and subsequent follow-up treatment and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

b.  If the response to question (a) is negative, is there current disability caused by VA treatment that is due to an event not reasonably foreseeable?

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.

The examiner must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

5.  After completing the above and any other development deemed necessary, readjudicate the claims remaining on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


